Exhibit 10.8

AMENDMENT AND CONSENT TO RELEASE

This Amendment and Consent to Release (this “Amendment”), dated as of August 2,
2006, among Biovest International, Inc. a Delaware corporation (“Biovest” or,
the “Company”), Biovax, Inc., a Florida corporation and a wholly-owned
subsidiary of the Company (“Biovax” and, together with the Company, the “Credit
Parties” and each, a “Credit Party”) and Laurus Master Fund, Ltd., a Cayman
Islands company (“Laurus”) amends (x) that certain Restricted Account Side
Letter, dated as of March 31, 2006 by and between the Company and Laurus (as
amended, modified or supplemented from time to time, the “Side Letter
Agreement”), which is entered into in connection with that certain Restricted
Account Agreement dated as of March 31, 2006, among the Company, North Fork Bank
and Laurus (as amended, modified or supplemented from time to time, the
“Restricted Account Agreement”) and (y) that certain Secured Promissory Note,
issued in the initial face amount of $7,799,000 by the Company to Laurus as of
March 31, 2006 (as amended, modified or supplemented from time to time, the
“Note”). Capitalized terms used herein but not otherwise defined herein shall
have the meanings ascribed to such terms in that certain (x) Note and Warrant
Purchase Agreement, dated as of March 31, 2006, by and between the Company and
Laurus (as amended, modified or supplemented from time to time, the “Note
Purchase Agreement”) and (y) the Side Letter Agreement, as applicable. The
parties hereto acknowledge and agree that this Amendment shall constitute a
“Related Agreement” as defined in the Note Purchase Agreement.

WHEREAS, the Company has advised Laurus that it has an opportunity to
potentially enhance its planned New Markets Tax Credit financing based on an
allocation of New Market Tax Credits from the City of St Louis due to potential
involvement of agencies of the State of Missouri but such potential involvement
will require a delay in the closing of the planned financing and satisfaction of
the preconditions to release of funds from the Restricted Account (as defined in
the Restricted Account Agreement); and

WHEREAS, the Company has requested that Laurus agree to release to the Company
the sum of $2,500,000 prior to the satisfaction of the preconditions for such
release as set forth in the Side Letter Agreement; and

NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Consent to Release. Upon the occurrence of the Amendment Effective Date,
Laurus hereby agrees, notwithstanding the terms and conditions of the Side
Letter Agreement, to direct North Fork Bank to release (the “Release”) the sum
of $2,500,000 from the Restricted Account to the Company per the wiring
instructions attached hereto as Exhibit A.

2. Additional Agreements. In consideration of the Release, the Company hereby
covenants and agrees for the benefit of Laurus that (x) on or before
September 15, 2006: (i) the Company and/or any of its wholly-owned Subsidiaries
shall have consummated a New Market Tax Credit “NMTC” program (not including New
Market Tax Credit “NMTC” programs consummated prior to the date hereof),
(ii) the Company and/or any of its wholly-owned Subsidiaries shall have received
NMTC Qualifying Net Proceeds of no less than $7,500,000 from the consummation of
such New Market Tax Credit “NMTC” program referred to in clause (i) above,
(iii) of the $7,500,000 of NMTC Qualifying Net Proceeds required to be received
by the Company and/or its wholly-owned Subsidiaries per clause (ii) above, the
Company alone shall have received no less than $4,000,000 of such NMTC
Qualifying Net Proceeds (whether in partial payment of its $9,900,000
certifiable cost basis in the development of AutoVaxID ™ or otherwise), and
(iv) no more than $1,000,000 of the net proceeds of the Release shall be used to
repay



--------------------------------------------------------------------------------

intercompany debt owing by the Company to Accentia Biopharmaceuticals, Inc., and
(y) the Company shall provide Laurus with written notice within one (1) Business
Day of the date upon which the Company first becomes aware that any of the
requirements set forth above may not be achieved within the time frames provided
herein. The Company acknowledges and agrees that, notwithstanding anything to
the contrary set forth in Section 3.1(k)(ii) of the Note, if any of the
requirements and covenants set forth above in this Section 2 are not satisfied
in full within the time periods provided above, such failure shall, upon
provision by Laurus of written notice to the Company, constitute and give rise
to an immediate Event of Default under the Note.

3. Effectiveness. This Amendment shall be effective as of the date first above
written (the “Amendment Effective Date”) when each Credit Party and Laurus shall
have executed and each Credit Party shall have delivered to Laurus their
respective counterpart signatures to this Amendment.

4. Representation. Each Credit Party hereby represents and warrants to Laurus
that (i) no Event of Default exists on the date hereof, (ii) on the date hereof,
all representations, warranties and covenants made by the Credit Parties in
connection with the Note Purchase Agreement and the Related Agreements referred
to therein (collectively, the “Funding Documents”) are true, correct and
complete and (iii) on the date hereof, all of the Company’s and its
Subsidiaries’ covenant requirements have been met.

5. References. From and after the Amendment Effective Date, all references in
the Funding Documents shall be deemed to be references to the Funding Documents
as modified hereby. This Amendment shall be deemed a Related Agreement as
defined in the Note Purchase Agreement.

6. No other Changes. Except as expressly set forth in this Amendment no other
term or provision of any Funding Document is hereby amended or affected in any
way and the Funding Documents shall remain in full force and effect after the
date hereof.

7. Public Disclosure. The Company understands that it has an affirmative
obligation to make prompt public disclosure of material agreements and material
amendments to such agreements. It is the Company’s determination that neither
this Amendment nor the terms and provisions of this Amendment (collectively, the
“Information”) are material. The Company has had an opportunity to consult with
counsel concerning this determination. The Company hereby agrees that Laurus
shall not be in violation of any duty to the Company or its shareholders, nor
shall Laurus be deemed to be misappropriating any information of the Company, if
Laurus sells shares of common stock of the Company, or otherwise engages in
transactions with respect to securities of the Company, while in possession of
the Information.

8. Miscellaneous. This Amendment shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and permitted
assigns. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW. This Amendment shall be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed as of the date first above written.

 

BIOVEST INTERNATIONAL, INC. By:  

/s/ Steve Arikian

Name:   Steve Arikian Title:   Chairman & CEO BIOVAX, INC. By:  

/s/ Steve Arikian

Name:   Steve Arikian Title:   Chairman & CEO LAURUS MASTER FUND, LTD. By:  

/s/ Eugene Grin

Name:   Eugene Grin Title:   Director

 

3



--------------------------------------------------------------------------------

EXHIBIT A

WIRING INSTRUCTIONS

Biovest International, Inc.

Wachovia Bank, NA

ABA 063000021

 

4